               Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 1 of 26



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

MATTIE HOLT,

          Plaintiff,

                   vs.                                          Civil No. ____________________

DELTA AIRLINES,

      Defendant.
_____________________________________________

TO:       United States District Court
          Western District of New York

                                       NOTICE OF REMOVAL


          Pursuant to 28 U.S.C. §§ 1441 and 1446, and Local Rule 81, Defendant, Delta Air Lines,

Inc. (sued here as “Delta Airlines”), by its attorneys, Goldberg Segalla LLP, submits this Notice

of Removal from the Supreme Court, State of New York, County of Erie, in which the above-

captioned matter is now pending, to the United States District Court for the Western District of

New York. In support of said Notice, defendant states as follows:

                                          Procedural History

          1.       Plaintiff filed her Complaint in the Supreme Court, State of New York, County of

Erie on or about May 2, 2018. The complaint does not state the amount of damages that will be

sought.

          2.       An Index of all documents filed in State Court is attached hereto as Exhibit A

pursuant to Local Rule 81(a)(3)(A). A copy of all pleadings and proceedings to date is attached

hereto as Exhibit B.




21164240.v1
              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 2 of 26



                                                Parties

         3.       Upon information and belief, plaintiff is a resident of Erie County, State of New

York.

         4.       Defendant is incorporated under the laws of the state of Delaware, with its

principal place of business in Atlanta, Georgia.

         5.       Based upon the foregoing, full diversity exists between the parties.

                                              Jurisdiction

         6.       This Court has subject-matter jurisdiction of the action pursuant to 28 U.S.C. §

1332 in that it is a civil action between citizens of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

                                          Basis For Removal

         7.       This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) as this is the federal

district court for the district embracing the place where the state court suit is pending.

         8.       Though the complaint does not state the amount of damages that will be sought,

in response to defendant’s demand pursuant to New York CPLR 3017(c), plaintiff states that

damages sought are $250,000.00, which exceeds the jurisdictional requirement of this Court.

This response was received within the past 30 days. See Exhibit C.

         9.       As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon plaintiff, by and through her attorney of record, and is being filed with the Clerk of

the Court of the State of New York, Supreme Court, County of Erie, Erie County Clerk’s Office.

         10.      Copies of all process, pleadings and orders served upon defendant in the State of

New York Supreme Court, County of Erie, Index No. 806914/2018, are attached hereto as

Exhibit B.


21164240.v1
              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 3 of 26



         WHEREFORE, defendant files this Notice of Removal so that the entire state court

action under Index No. 806914-2018 now pending in the State of New York, Supreme Court,

County of Erie be removed to this court for all further proceedings.



Dated: November 1, 2018
       Buffalo, New York

                                             GOLDBERG SEGALLA LLP

                                             /s/John P. Freedenberg
                                             John P. Freedenberg
                                             Attorneys for Defendant
                                             665 Main Street
                                             Buffalo, New York 14203
                                             (716) 566-5400
                                             jfreedenberg@goldbergsegalla.com

To:

LeRoi C. Johnson, Esq.
Attorney for Plaintiff
181 Franklin Street, Suite 320
Buffalo, New York 14202


Erie County Clerk




21164240.v1
              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 4 of 26




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

MATTIE HOLT,

         Plaintiff,

                  vs.                                        Civil No. ____________________

DELTA AIRLINES,

         Defendant.

_____________________________________________

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Notice of Removal was

served upon the following on the 1st day of November, 2018, via regular mail, postage prepaid:

LeRoi C. Johnson, Esq.
Attorney for Plaintiff
181 Franklin Street, Suite 320
Buffalo, New York 14202

and the Erie County Clerk by efiling.


Dated: November 1, 2018

                                              GOLDBERG SEGALLA LLP

                                              /s/John P. Freedenberg
                                              John P. Freedenberg
                                              Attorneys for Defendant
                                              665 Main Street
                                              Buffalo, New York 14203
                                              (716) 566-5400
                                              jfreedenberg@goldbergsegalla.com




21164240.v1
              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 5 of 26




                                       EXHIBIT A


                           Index pursuant to Local Rule 81(a)(3)(A)

1.       Summons and Complaint dated 4/28/18

2.       Amended Complaint dated 9/4/18

3.       Answer of Delta Air Lines, Inc. dated 9/7/18

4.       Response to CPLR 3017 Demand dated 10/29/18

5.       Answer of Delta Air Lines, Inc. to the Amended Complaint dated 11/1/18




21164240.v1
              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 6 of 26




                                    EXHIBIT B




21164240.v1
FILED: ERIE COUNTY CLERK 05/02/2018 11:48 AM                                                                                                                                                            INDEX NO. 806914/2018
NYSCEF DOC. NO. 1Case                 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 7 of 26
                                                                                  RECEIVED  NYSCEF: 05/02/2018


                                                                        '
           STATE               OF NEW YORK                                  )
           SUPREME                    COURT                                 )                  COUNTY                      OF           ERIE


           MATTIE                  HOLT,
    .                .                                                           .
                                                            Plaintiff(s),
                                                                                                                                                           SUMMONS
           vs.

                                                                                                                                                           Index              No.
           DELTA                AIRLINES,                   and
           John          and       Jane         Doe     1-99,


                                                            Defendant(s).




           TO THE                PERSON                 NAMED                   AS DEFENDANT                                       ABOVE:


           PLEASE                  TAKE               NOTE           THAT                YOU                ARE          HEREBY                            SUMMONED                              to     answer           the


           Verified             Complaint              in    this     action            herein              and    to     serve             a copy              of    your           Verified           Answer            on


           the    Petitioner's                  Attorney            at the           address          indicated                   below        within                twenty             (20)      days     after         the


           service         of      this     Summons,                 exclusive                of     the      day        of       service,               or      within             thirty      (30)     days          after


           the    service           is complete               if this       summons                    is not        personally                   delivered                   to you           within      the     State


           of New          York.


           YOU           ARE         HEREBY                  NOTIFIED                         THAT                should            you       fail         to     answer,               a judgment              will      be


           entered         against              you   by     default            for     the        relief         demanded                  in the              complaint.


           Dated:          April          20,    2018

                                                                                                                   C'               -,-''
                                                                                                                                                     '
                                                                                                              ,                                                      c,....
                                                                                                                                   pl
                                                                                                                              (

                                                                                                                     6            i C.      J hnson,                  Esq.
                                                                                                                                               Plaint'"
                                                                                                                   Attorney                  r Plaintry
                                                                                                                   Law            Office        of         LeRoi              C. Johnson                PLLC
                                                                                                                   181        Franklin                   St.,     Suite         320

                                                                                                                   Buffalo,                 New           York          14202

                                                                                                                   (716)           88S-6883




                                                                                                            1 of 5
FILED: ERIE COUNTY CLERK 05/02/2018 11:48 AM                                                                                                                                              INDEX NO. 806914/2018
NYSCEF DOC. NO. 1Case              1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 8 of 26
                                                                               RECEIVED  NYSCEF: 05/02/2018




           STATE              OF NEW YORK                                   )                                                      .
           SUPREME                 COURT                                    )                  COUNTY                        OF        ERIE


           MATTIE                HOLT,


                                                          Plaintiff(s),
                                                                                                                                                     COMPLAINT
           vs.
                                                                                                                                                     INDEX          NO.
           DELTA               AIRLINES,                  and
           John       and        Jane        Doe        1-99,


                                                          Defendant(s).




           The      Plaintiff       above-named,                       by        and       through               her       attorney,          LeRoi      C. Johnson,                Esq.,        as and      for


           her     Complaint             against          the     Defendant                    herein,             alleges         as follows:


                          1.             At       all     times             material                and          hereinafter              mentioned                the      Plaintiff,            MATTIE


           HOLT,          was      and        still      is a resident                  of     the        City      of      Buffalo,          County          of    Erie,      and        State     of    New


           York.


                         2.              Upon           information                    and         belief,         at all       times     material           and     hereinafter            mentioned,


           the     Defendant,            DELTA                AIRLINES,                      was          and      still       is incorporated               and     is conducting                business


           in the      City      of Atlanta,              County                of    Clayton                and       State      of    Georgia.


                         3.              Upon           information                    and         belief,         on      or about        May         25,    2016,         Ms.      Holt        was      at the


           DELTA               AIRLINES                 and     fell        on       the     jet      bridge            plate     being        controlled            and       being        operated          by


           the     airlines.        This        occurred               in    the        City         of      Atlanta,           County          of    Clayton            and      State     of    Georgia.




                         4.              Consequently,                       the       liability             of the         Defendant,               DELTA          AIRLINES,                    is the     sole



           responsibility               of    the       Defendant.


                         5.              Consequently,                      the        liability             of the         Defendant,               DELTA          AIRLINES,                    is the     sole




                                                                                                             2 of 5
FILED: ERIE COUNTY CLERK 05/02/2018 11:48 AM                                                                                                                                                         INDEX NO. 806914/2018
NYSCEF DOC. NO. 1Case                   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 9 of 26
                                                                                    RECEIVED  NYSCEF: 05/02/2018




          responsibility                 of the           Defendant.


                                                     AS AND                   FOR              THE       FIRST                  CAUSE                 OF ACTION


                    ON BEHALF                         OF          THE             PLAINTIFF,                        PLAINTIFF                         ALLEGES                    AS      FOLLOWS


                           6.              Plaintiff              repeats,               reiterates           and         realleges              each          and     every          allegation             set     forth


                                          "1"
           in     paragraphs                        through                "5",         inclusive            with         the       same         force         and      effect        as if      fully       set forth


           herein.


                           7.              Following                    and        as a result               of     the       negligence                 of    the     Defendant                in    causing             the



           accident,            the     Plaintiff               was     caused             to sustain               severe,            painful         and        permanent              injuries;            and        was


           otherwise             rendered                 sick,       sore,             lame      and        disabled                 and      prevented               from       following                 her     usual


           duties       and       activities;                  was      caused             to endure              considerable                    pain         and     suffering           and        was         caused


           to     endure         pain      and        suffering               in the           future;            was        caused           and     will        be caused             to in the            future          to


                                                                                                                                       physicians'
           expend          large         sums         of        money             for     medical            expenses,                                              services,          hospital             care,        etc.;


           has      further           suffered            a loss        of        her     quality        and         ability           to     enjoy       life,       and     was       otherwise                 injured


           and      damaged.


                           8.              Upon                information                 and      belief          and       by      reason          of the         foregoing,            the       Plaintiff            has


                                                           injury"                                                                                                                                                State'
           sustained             a "serious                                  as that           term      is defined                   in     Section           5102(d)           of    New           York         State's


           Insurance             Law.


                           9.              Upon                information                  and       belief            by      reason           of      the        foregoing,            the        Plaintiff            has


                                                                                                                                                                                                                 loss"
           sustained             or     may         sustain           in     the         future       "economic                     loss      greater          than       basic        economic                              as


           that     term        is defined                in     Section            5102(a)           of New                 York           State's       Insurance              Law.


                           10.             That           as a result               of     the      foregoing,                  the     Plaintiff             has     been       damaged               in    a sum           to


           be determined                   by       the        Court.




                                                                                                             3 of 5
FILED: ERIE COUNTY CLERK 05/02/2018 11:48 AM                                                                                                                        INDEX NO. 806914/2018
NYSCEF DOC. NO. Case
                1            1:18-cv-01219-CCR Document 1/ Filed 11/01/18 Page 10 of NYSCEF:
                                                                           RECEIVED  26      05/02/2018




                      WHEREFORE,                           the     Plaintiff          hereby        demands          judgment               against           the    Defendants


          herein     as follows:



                      a)   On the          first     cause        of   action       in a sum        to be      determined            by      the     Court;



                      b)   Together                with     the    costs        and      disbursements             incurred          in     this     proceeding,           and    for


          such     other   and     further           and     different          relief     as the    Court         seems      just        and      proper.




          DATED:                   April           20,    2018

                                   Buffalo,               New     York




                                                                                               By
                                                                                                            C.IJogson,'
                                                                                                 eRoi                                Esq.
                                                                                               Ah      ineyŸ          the     Plaintiff
                                                                                               Law        Office     of     LeRoi          C. Johnson               PLLC
                                                                                               181     Franklin           Street,         Suite      320

                                                                                               Buffalo,         New        York       14202

                                                                                               (716)       885-6883




                                                                                           4 of 5
FILED: ERIE COUNTY CLERK 05/02/2018 11:48 AM                                                                                                                                     INDEX NO. 806914/2018
NYSCEF DOC. NO. Case
                1                                    1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 11 of NYSCEF:
                                                                                                  RECEIVED  26      05/02/2018



           STATE                     OF NEW YORK                                   )
           SUPREME                             COURT                               )              COUNTY                  OF     ERIE


           MATTIE                        HOLT,


                                                                   Plaintiff(s),
                                                                                                                                            VERIFICATION
           vs.
                                                                                                                                            Index     No.
           DELTA                     AIRLINES,                      and
           John            and           Jane        Doe          1-99,


   .   .         .                   .          ..     .            Defendant(s).




           STATE                 OF NEW                    YORK                    )
           COUNTY                         OF ERIE                                  )              ss:
           CITY             OF BUFFALO                                             )


                                I, MATTIE                    HOLT,           being         duly     sworn,            deposes         and   says:   that     Deponent        is the    Claimant            in


           the        within              action;          that        Deponent           has     read     the      foregoing          Summons         and      Complaint,       and     knows         the


           content               thereof;             that        the     same         is correct         to    the      Deponent's         own     knowledge,          except        as to      matters


           stated           to be alleged                     upon         information              and        belief,     and    as to those        matters,       Deponent          believes       it to


           be true.




                                                                                                                                 MATTIE         HOLT
            Swprn               to before             me this
           '~l."""'
           '~>"
                          day        of April          2018
                                      .-"
                                       .- 7
                                          7,




                     ta                  bli                       .
                                                                                                                            kt
                                           I
                                 j                   '         LEROI C. JONNSON
                                           ,ç           Metary Public; State of New York
                                                             Q4alified    m Erie County
                                                      CommimgN
                                                      ~®>8$ioA                  +/48-~-â€”
                                                                     6xyiree
                                                                     GlpIFQs
                                                                         ,.... j-$t)g',4 ~)  © 0$+
                                                                                          2) ~.~Q




                                                                                                                    5 of 5
FILED: ERIE COUNTY CLERK 09/07/2018 01:05 PM                                                                                                                                            INDEX NO. 806914/2018
NYSCEF DOC. NO. 4 Case               1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 12 of 26NYSCEF: 09/07/2018
                                                                                   RECEIVED




                        STATE             OF   NEW YORK
                        SUPREME                COURT_                 COUNTY                    OF ERIE


                        MATTIE             HOLT,                                                                                                    ANSWER


                                                                                      Plaintiff,                                                    Index     No.          806914/2018




                                                                    vs


                        DELTA             AIRLINES,


                                                                                       Defendant.




                                     Defendant,             Delta        Air         Lines,         Inc.     (sued      herein         as "Delta        Airlines"),                by    its   attorneys,



                        Goldberg           Segalla       LLP,        for       its    answer           to the        complaint           herein:


                                     1.            Denies        knowledge                     or information               sufficient             to form      a belief            as to the        allegations


                        contained          in paragraphs                 1 and         3 of the            complaint


                                     2.              Responding                to paragraph                  2 of the       complaint,              states     that        Delta        Air    Lines,       Inc.,    is a


                        Delaware           corporation           with          its principal                executive        offices            in Atlanta,          Georgia.


                                     3.            Denies        the       allegations                contained            in paragraphs              4, 5, 7, 8, 9 and                    10 of     the


                        complaint.


                                     4.              Denies         each        and        every       allegation          of the        complaint            not     hereinbefore                 admitted,


                        denied       or otherwise             controverted.


                                                                                              AFFIRMATIVE                             DEFENSES


                                     1.            The      complaint                 fails     to state         a cause         of    action       against         the     answering             defendant.


                                     2.              Upon       information                   and      belief,       the   incident         complained                of in the           complaint            and   the


                        alleged      damages           were         caused            by      the    culpable          conduct          of plaintiff.


                                     3.            Upon         information                   and      belief,       the   incident         complained                of    in the        complaint            and   the




GOLDBERG   SEGALLALLP
665MainStreet
Buffalo,NY14203-1425
                        20721293.v1
                                                                                                     1 of 5
FILED: ERIE COUNTY CLERK 09/07/2018 01:05 PM                                                                                                                                        INDEX NO. 806914/2018
NYSCEF DOC. NO. 4 Case         1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 13 of 26NYSCEF: 09/07/2018
                                                                             RECEIVED




                alleged         damages           were        caused            by    the    culpable           conduct               of one         or more             third-parties             for     which           the



                answering              defendant            bears        no     responsibility.


                                4.              Upon        information                and      belief,       the     spoliation               of    evidence              has     deprived           the



                answering              defendant            of a full           and     unfettered            opportunity                 to establish                  and     present          a complete


                defense          herein,        thus      entitling            it to dismissal               of the         claims         against           it.


                                5.              Some        or all       of plaintiff's              causes          of     action        are       barred         by     the     applicable              statutes           of


                limitations.


                                6.              The     amount            of    any     judgment              in favor           of plaintiff              must          be reduced              by      the        amount


                plaintiff        received             or could          have         received         from          any      collateral             source.


                                7.              No action              or inaction           by     the     answering                 defendant              was         the    proximate             cause           of


                plaintiffs            alleged         injuries         or damages,                 and,     therefore,             the     answering                defendant              is not        legally


                responsible.


                                8.              Upon        information                and      belief,       plaintiffs              alleged          injuries            or damages,                if any,         were


                the    result         of an independent,                       intervening            and      superseding                 cause           or event,             and/or      an act            or


                omission             on the      part       of one        or more            persons          or entities              over         whom           the     answering              defendant                had


                no    control,          with      whom           the     answering                defendant           had        no    legal         relationship,                and     whose           acts        or


                omissions              the     answering            defendant               had     no     reason           to anticipate,                 and,      therefore,            the     answering


                defendant              is not     legally        responsible.


                                9.              Upon        information                and      belief,       the     incident            giving           rise     to this        action         and      the       alleged


                injuries         of plaintiff's             decedent             were        proximately                  caused         by     products             that       were       not     designed,


                manufactured,                   engineered,              assembled,                inspected              and/or         supplied            by     the        answering           defendant.


                                10.             The     answering                defendant            reserves             and       asserts         all   rights         under         General           Obligations


                Law          Section         15-108         in the       event        plaintiff           settles         with     or discontinues                       claims         against          other




                                                                                                                                                                                                                              2
                20721293.v1
                                                                                              2 of 5
FILED: ERIE COUNTY CLERK 09/07/2018 01:05 PM                                                                                                                                          INDEX NO. 806914/2018
NYSCEF DOC. NO. 4 Case        1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 14 of 26NYSCEF: 09/07/2018
                                                                            RECEIVED




                parties,      whether             or not       such       parties          are     named            herein.


                              11.               The     answering             defendant               reserves            and         asserts         all     rights     to limitation                 of damages



                as set forth             in    CPLR        Article          16.


                              12.               Upon       information               and         belief,         plaintiff's            alleged             damages         should           be reduced                or



                offset      by        an amount           reflecting          the      failure          to mitigate.


                              13.               Other        parties,        whether             named            or unnamed                   in the        complaint,              and     whether            known


                or presently                 unknown,          were       negligent,               legally          responsible,                 or otherwise               at fault         for       the    damages



                alleged,          if any.         In the       event      that      plaintiff           recovers               against          defendants,              the    answering                defendant


                requests          that        an apportionment                    of fault         be made              by      the     Court          or jury         as to all       parties,          and      it


                further       requests            a judgment              or declaration                   of indemnification                          and/or          contribution                against       each


                and       every        party      or person             in accordance                 with        the     apportionment                       of fault         and    the        law     of New


                York.


                              14.               The      subject         action       has        been        brought             in an improper                   venue.


                                 15.            The      subject         action       has        been        brought             in an inconvenient                       forum.



                              WHEREFORE,                          it is respectfully                  requested                that     judgment                be entered            dismissing               the     action


                against       it in the          entirety,         granting           relief        consistent                 with      its    several          affirmative               defenses           and



                granting              such     other     and      further         relief       as may            be just          and      proper.


                                                                                                   RESERVATIONS


                                 1.             The      answering            defendant               bases          its Affirmative                        Defenses        upon           the     information              and


                belief      it currently               possesses,           and     reserves               the    right        to amend               its    Answer         and       Affirmative


                Defenses               and     assert     such       other        affirmative               defenses              as may             be warranted               as facts           and       issues



                develop           during         the     course         of the      investigation,                   discovery                 and     litigation          of this         action.


                              2.                Nothing           set forth         herein          as an affirmative                          defense          is in any        way         intended           to waive




                                                                                                                                                                                                                            3
                20721293.v1
                                                                                               3 of 5
FILED: ERIE COUNTY CLERK 09/07/2018 01:05 PM                                                                                                                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. 4                              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 15 of 26                                                                                                  RECEIVED NYSCEF: 09/07/2018




                    or     alter
                                    any        burden            of        proof      and        is    set    forth         to   put      the    plaintiff                 on      notice           of   defense-related            issues




                    that      the    answering                  defendant                  may        raise      in   the        course         of    this           litigation.




                         Dated:        Buffalo,                 New          York

                                        September                     7,    2018




                                                                                                                                       Respectfully                       submitted,



                                                                                                                                       GOLDBERGSEGALLALLP




                                                                                                                                       By:

                                                                                                                                                                          .   F eedenberg

                                                                                                                                                      At                       s for        Delta        Air     Lines,      Inc.

                                                                                                                                                      6          Main              Street


                                                                                                                                                           uffalo,              New         York          14203-1425

                                                                                                                                                      Phone:                  (716)          566-5400

                                                                                                                                                      Fax:                    (716)          566-5401




                    TO:             LeRoi           C.      Johnson,                Esq.


                                    Attorney              for     Plaintiff

                                    181        Franklin               Street,         Suite           320

                                    Buffalo,              New              York      14202

                                    (716)         885-6883




                                                                                                                                                                                                                                             4
                    20721293.v1

                                                                                                              4 of 5
FILED: ERIE COUNTY CLERK 09/07/2018 01:05 PM                                                                                                                                     INDEX NO. 806914/2018
NYSCEF DOC. NO. 4 Case      1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 16 of 26NYSCEF: 09/07/2018
                                                                          RECEIVED




                                                                                ATTORNEY                    VERIFICATION


                            The        undersigned,                an attorney             admitted         to practice               in the            courts      of New          York,         states     that


                deponent         is a member                  of the      law     firm      of    Goldberg               Segalla          LLP,          attorneys          for     defendant             Delta


                Air   Lines,        Inc.,     in the          within        action;       that    deponent           has      read         the        foregoing           Answer           and     knows         the


                contents        thereof;          that    the      same        is true      to deponent's                 own        knowledge,                   except         as to the        matters


                therein       stated        to be alleged              on     information             and    belief,         and          that        as to those          matters,         deponent


                believes        it to be true.                Deponent           further         states     that     the     reason              this     verification            is made          by


                deponent         and        not   by     defendant              is that     defendant              is not     located              in Erie         County          where         said


                attorneys        are     located.


                              The      grounds           of     deponent's            belief       as to all        matters           not        stated          upon      deponent's             knowledge


                are   as follows:



                              Investigation,              discussion              and      review         of relevant              file     information                  and     contact         with


                defendant's            representatives.


                              The      undersigned                verifies        that     the    foregoing              statements                are true,            under     penalties             of


                perjury.


                Dated:           Buffalo,          New          York
                                 September               7, 2018




                                                                                                                   By:

                                                                                                                                                  .      reedenberg




                                                                                                               5
                20721293.v1
                                                                                           5 of 5
FILED: ERIE COUNTY CLERK 09/04/2018 04:57 PM                                                                                                                                                      INDEX NO. 806914/2018
NYSCEF DOC. NO. Case
                2                     1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 17 of NYSCEF:
                                                                                   RECEIVED  26      09/04/2018




           STATE                OF        NEW YORK                             )
           SUPREME                        COURT                                )                 COUNTY                      OF            ERIE


           MATTIE                 HOLT,


                                                              Plaintiff(s),
                                                                                                                                                         AMENDED                      COMPLAINT
          vs.
                                                                                                                                                         INDEX              NO.        806914/2018
           DELTA                AIRLINES,                     and
          John        and        Jane           Doe         1-99,


                                                              Defendant(s).




           The      Plaintiff             above-named,                    by       and     through             her         attorney,               LeRoi       C. Johnson,                  Esq.,      as and       for


           her     Complaint                 against          the     Defendant                 herein,           alleges              as follows:


                           1.                At       all     times        material                   and      hereinafter                    mentioned                   the       Plaintiff,            MATTIE


           HOLT,           was            and     still     is a resident                 of    the     City          of    Buffalo,                County          of      Erie,      and        State     of   New


           York.


                           2.                Upon           information                  and     belief,          at all         times            material      and         hereinafter              mentioned,


           the     Defendant,                   DELTA           AIRLINES,                       was     and        still        is incorporated                     and      is conducting                 business


           in the      City          of    Atlanta,           County               of    Clayton            and       State           of    Georgia.


                           3.                Upon           information                   and      belief,            on        or     about            May    25,          2016,        Ms.        Holt     was      at


           DELTA                AIRLINES                    at the     Hartsfield-Jackson                              Atlanta              International                 Airport           located         at 6000


           N Terminal                     Pkwy,           Atlanta         GA            30320         and      fell        on        the    jet      bridge         plate       being        controlled            and



           being       operated                 by   the      airlines.             This        occurred              in the           City        of    Atlanta,           County           of    Clayton         and


           State      of    Georgia.


                           4.                Upon            information                   and         belief,             the         Defendant,               DELTA                   AIRLINES,                  was



           transacting                and        conducting               business               in    the        State          of        New          York    and         throughout               the     United




                                                                                                            1 of 3
FILED: ERIE COUNTY CLERK 09/04/2018 04:57 PM                                                                                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. Case
                2                   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 18 of NYSCEF:
                                                                                 RECEIVED  26      09/04/2018




           States.


                         5.               Consequently,                     the     liability           of the          Defendant,              DELTA             AIRLINES,                    is the       sole



          responsibility                of     the        Defendant.


                         6.               Consequently,                      the     liability          of    the       Defendant,              DELTA             AIRLINES,                    is the       sole



           responsibility               of     the        Defendant.


                                                     AS AND                 FOR THE                 FIRST                 CAUSE              OF       ACTION


                    ON BEHALF                        OF       THE           PLAINTIFF,                        PLAINTIFF                      ALLEGES                   AS FOLLOWS


                         7.               Plaintiff            repeats,            reiterates           and         realleges           each          and    every          allegation             set     forth


                                         "1"
           in paragraphs                           through           "6",         inclusive            with         the      same       force         and     effect        as if      fully       set     forth


           herein.


                         8.               Following                 and      as a result               of     the      negligence               of    the     Defendant               in    causing           the



           accident,          the      Plaintiff            was      caused          to sustain              severe,          painful         and         permanent            injuries;           and      was


           otherwise            rendered              sick,         sore,         lame      and        disabled              and     prevented               from        following                her     usual


           duties       and      activities;               was      caused          to endure                considerable                pain         and     suffering          and        was         caused


           to endure            pain      and        suffering              in the       future;            was        caused       and      will         be caused           to in the            future         to


                                                                                                                              physicians'
           expend         large        sums          of     money           for     medical            expenses,                                          services,          hospital           care,       etc.;


           has      further       suffered            a loss         of     her     quality        and         ability        to enjoy            life,     and     was       otherwise                 injured


           and      damaged.


                         9.               Upon            information               and       belief          and       by    reason         of the         foregoing,           the       Plaintiff         has


                                                          injury"
           sustained            a "serious                                as that        term       is defined                in    Section           5102(d)          of    New           York         State's


           Insurance            Law.


                          10.             Upon             information                and        belief           by      reason        of      the       foregoing,            the        Plaintiff         has




                                                                                                       2 of 3
FILED: ERIE COUNTY CLERK 09/04/2018 04:57 PM                                                                                                                                         INDEX NO. 806914/2018
NYSCEF DOC. NO. Case
                2                  1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 19 of NYSCEF:
                                                                                RECEIVED  26      09/04/2018




                                                                                                                                                                                            loss"
           sustained             or may      sustain             in the         future            "economic            loss     greater         than         basic       economic                    as


          that      term        is defined           in    Section            5102(a)             of New        York          State's        Insurance               Law.


                           11.          That         as a result               of     the     foregoing,         the      Plaintiff            has     been         damaged           in    a sum    to


           be determined                by     the        Court.



                           WHEREFORE,                              the    Plaintiff               hereby        demands               judgment                against          the    Defendants


           herein      as follows:



                           a)    On the        first       cause         of     action            in a sum      to be determined                      by      the     Court;



                           b)     Together             with        the        costs         and      disbursements                  incurred          in     this     proceeding,            and    for


           such      other        and   further            and      different               relief     as the    Court          seems          just        and      proper.




           DATED:                       September                  4, 2018
                                        Buffalo,              New        York




                                                                                                           LeRoi         C. J               son,      Esq.

                                                                                                           Attorney            fo           e Plaintiff
                                                                                                           Law         Office         of     LeRoi          C. Johnson               PLLC
                                                                                                           181     Franklin                Street,         Suite      320

                                                                                                           Buffalo,            New          York       14202

                                                                                                           (716)        885-6883




                                                                                                       3 of 3
                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. 5 Case   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 20 of 26NYSCEF: 11/01/2018
                                                                       RECEIVED




                                                1 of 5
                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. 5 Case   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 21 of 26NYSCEF: 11/01/2018
                                                                       RECEIVED




                                                2 of 5
                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. 5 Case   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 22 of 26NYSCEF: 11/01/2018
                                                                       RECEIVED




                                                3 of 5
                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. 5 Case   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 23 of 26NYSCEF: 11/01/2018
                                                                       RECEIVED




                                                4 of 5
                                                                               INDEX NO. 806914/2018
NYSCEF DOC. NO. 5 Case   1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 24 of 26NYSCEF: 11/01/2018
                                                                       RECEIVED




                                                5 of 5
              Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 25 of 26




                                     EXHIBIT C




21164240.v1
Case 1:18-cv-01219-CCR Document 1 Filed 11/01/18 Page 26 of 26
